UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1861



LAUREN MEEKS,

                                              Plaintiff - Appellee,

          versus


MORRIE FRIEDMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-03-2867-2-23)


Submitted:   February 28, 2005            Decided:   April 26, 2005


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert S. Bailey, Chicago, Illinois, for Appellant. Walter J.
Kruger, III, LAW OFFICES OF WALTER J. KRUGER, III, Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Morrie   Friedman     appeals      the     district   court’s    order

entering default judgment against him, as well as the court’s

rulings from the bench denying his motion to vacate the entry of

default and directing him to post bond as a condition to presenting

damages evidence.

           This court reviews a district court’s decision whether to

enter a default judgment for an abuse of discretion.                       Consol.

Masonry & Fireproofing, Inc. v. Wagman Constr. Corp., 383 F.2d 249,

251 (4th Cir. 1967).      We have reviewed the record and conclude that

the   district   court    did   not   abuse     its    discretion   in     denying

Friedman’s motion to set aside the entry of default and entering

default judgment against him.

           Friedman      also   appeals       the    district    court’s     order

directing him to post bond in order to present evidence on damages.

Because Friedman failed to contemporaneously raise an objection to

the bond requirement before the district court, this court reviews

the district court’s actions for plain error. See United States v.

Olano, 507 U.S. 725, 732-34 (1993).                 Here, even if we were to

assume that requiring Friedman to post bond was erroneous, Friedman

has failed to demonstrate that the error affected his substantial

rights, so he cannot establish plain error.              See id.

           Accordingly, we affirm the district court’s order.                  We

deny Friedman’s motion to strike portions of Meeks’ brief.                     We


                                      - 2 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -